     Case 1:15-cv-00018-LJV-MJR Document 134-2 Filed 06/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________________
CHRISTOPHER MCCROBIE,

                             Plaintiff,

              v.                                       15-cv-00018-LJV-MJR

PALISADES ACQUISITION XVI, LLC;
HOUSLANGER & ASSOCIATES, PLLC;
TODD HOUSLANGER,

                        Defendants.
_________________________________________

   DECLARATION OF PLAINTIFF’S ATTORNEY, BRIAN L. BROMBERG, IN
   SUPPORT OF MOTION FOR AN EXTENSION OF PRE-TRIAL DEADLINES

       Brian L. Bromberg, an attorney at law, hereby declares under penalties of

perjury that the following statements are true to the best of his knowledge,

information, and belief:

       1.     I am an attorney at law licensed to practice in the State of New York, I

am admitted to practice before this Court, and am an attorney of record for the

Plaintiffs in this action.

       2.     Plaintiff commenced this action under the Fair Debt Collection

Practices Act (FDCPA), 15 U.S.C. § 1692, et seq., for Defendants’ activities in

connection with their collection of alleged debts of the Plaintiff.

       3.     I am submitting this declaration in support of Plaintiff’s motion for a

three-month extension of all pre-trial deadlines.

       4.     Attached hereto as Exhibit A is a proposed Modified Case Management

Order.

                                            1
    Case 1:15-cv-00018-LJV-MJR Document 134-2 Filed 06/23/20 Page 2 of 2




      5.     Plaintiff requested Defendants’ consent on June 19, 2020 but has yet to

receive a response.

      6.     Plaintiff has good cause to make this request.

      7.     The pre-trial deadlines were initially set in November of 2019, before

the current pandemic hit the United States and New York in particular.

      8.     As a result of the pandemic, counsel for Plaintiff are running their

offices remotely which has caused significant disruption and delays.

      9.     More importantly, some of plaintiff’s counsel have had to deal with

health issues.

      10.    If the Court requires further detail on these private health issues,

Plaintiff is prepared to elaborate in an ex parte sealed filing.

      11.    Moreover, Plaintiff has diligently engaged in discovery.

      12.    Plaintiff has propounded discovery requests and reviewed Defendants’

initial production. Nevertheless, the current deadline does not provide sufficient

time to complete all required discovery.

      13.    Additional time will also allow Plaintiff to resolve with Defendants his

concerns about their document production so far without needing to file a

premature motion to compel.

      14.    For these reasons, Plaintiffs respectfully asks that the Court extend all

pre-trial deadlines by three months.

Dated:       June 23, 2020
             New York, New York
                                                /s/ Brian L. Bromberg
                                                    Brian L. Bromberg

                                            2
